*787In an action to recover an insurance deductible, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated February 5, 2003, as granted its cross motion for summary judgment only to the extent of awarding it $500.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs cross motion for summary judgment only to the extent of awarding it $500. In its papers in support of the cross motion, the plaintiff clearly and repeatedly indicated that it was seeking to recover the deductible on an insurance policy issued to the defendant, and that it was not seeking to recover based upon a separate agreement entered into by the parties. Since the plain language of the insurance policy clearly limited the defendant’s deductible to $500, the Supreme Court properly awarded that amount to the plaintiff.
The plaintiffs remaining contention is without merit. Smith, J.P., Krausman, Crane and Mastro, JJ., concur.